Case: 19-50509     Document: 00515547727         Page: 1    Date Filed: 09/01/2020




            United States Court of Appeals
                 for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                No. 19-50509                   September 1, 2020
                             Conference Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk
 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Darnell O'Shea McCoy,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 6:18-CR-257-12


 Before Smith, Stewart, and Higginson, Circuit Judges.
 Per Curiam:*
        The attorney appointed to represent Darnell O’Shea McCoy has
 moved for leave to withdraw and has filed a brief in accordance with Anders
 v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
 (5th Cir. 2011). McCoy has filed a response. The record is not sufficiently


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50509       Document: 00515547727       Page: 2    Date Filed: 09/01/2020




                                  No. 19-50509


 developed to allow us to make a fair evaluation of McCoy’s claims of
 ineffective assistance of counsel; we therefore decline to consider the claims
 without prejudice to collateral review. See United States v. Isgar, 739 F.3d
 829, 841 (5th Cir. 2014).
        We have reviewed counsel’s brief and the relevant portions of the
 record reflected therein, as well as McCoy’s response. We concur with
 counsel’s assessment that the appeal presents no nonfrivolous issue for
 appellate review.     Accordingly, the motion for leave to withdraw is
 GRANTED, counsel is excused from further responsibilities herein, and
 the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
        The record reflects a clerical error in the written judgment. Although
 the judgment refers to the offense of conviction as conspiracy to possess with
 intent to distribute a controlled substance, the record indicates that McCoy
 pleaded guilty to conspiracy to distribute a controlled substance.
 Accordingly, we REMAND for the limited purpose of correction of the
 clerical error in the written judgment in accordance with Federal Rule of
 Criminal Procedure 36.




                                       2